DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed December 2, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT/IB2019/055176 and of Portuguese patent application 110794. 
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, note that the preliminary amendment to the specification was filed December 2, 2020, and that since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filling date of the PCT application, which is June 19, 2019, which is prior to the amendment of December 2, 2020.  See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages.  Often the date of entry into the national stage is confused with the filing date.  It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

To add an express incorporation by reference statement after the original filing date constitutes new matter.
See MPEP section 608.01 (p), which teaches the following:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 et seq. where domestic benefit is claimed.  See MPEP §§ 213-216 where foreign priority is claimed.  See MPEP §217 regarding 37 CFR 1.57(b).  The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter.  For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“3”, described on at least pages 11, 12 (plural occurrences on page 12), and 13 (plural occurrences on page 13) as a “technical cabinet”;
“4.1”, described on at least page 11 as a “frontal” flange;
“4.2”, described on at least page 11 as a “rear” flange;
“7.1”, described on at least page 12 as a “locking plate”;
“7.2”, described on at least page 12 as an elastic tab;
“7.3”, described on at least page 12 as an elastic tab; and
“17”, described on at least page 14 (plural occurrences) as a “protective curtain”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “mobile structure adapted to perform linear 3-dimensional movements inside the machine” as set forth in claim 1;
the additional base structure and additional sliding rails set forth in claim 1, line 7 (in the event that such base structure and sliding rails are intended to be additional to the base structure and sliding rails previously recited in claim 1, line 5);
the “coupling means of the cassette-arm type” as set forth in claim 1, lines 5-6;
the “at least one technical cabinet” of claim 1, line 8, and in particular, the “at least one technical cabinet comprising:  at least one milling tool; said milling tool comprising a cone for coupling to the tree and a mechanism for locking the rotation of the cone at the time of the coupling to the tree; and/or at least one cassette, said cassette comprising a drilling tool, comprising a cone for coupling to the tree and the respective cone support; a rotation locking mechanism adapted to lock the rotation of the cone at the time of the coupling to the tree; a mechanical locking mechanism adapted to fix the position of the cone support; arm-cassette type coupling means”, noting that no technical cabinet at all is shown, nor is any technical cabinet shown that comprises all of the structure set forth  in lines 9-19 of claim 1 (noting that, for example, while a milling tool 16 is claim 1); 
the milling tool cone set forth in claim 1, line 9;
the “mechanism for locking the rotation of the cone at the time of the coupling to the tree” as set forth in claim 1, lines 10-11;
“the arm-cassette type coupling means” of claim 1, line 19;
the “at least one technical locker” of claim 1, last line;
the “control unit” of claim 1, penultimate line;
the “means of processing” of claim 1, penultimate line;
the “automatic ties” through which the at least one milling tool is stored in the technical cabinet, in the event that such is being recited in claim 2 (see the rejection of claim 2 below under 35 USC 112(b) noting the lack of clarity as to what is intended to be claimed);
the “technical cabinet” of claim 2;
the “automatic ties” of the technical cabinet of claim 2;
the “arm-cassette” or “arm-cassette…means of coupling” of claim 3;
the “cassette-arm means of coupling” of claim 3;
the “locking plate” of claim 5;
the “two elastic tabs” of claim 5;
the “displacement mechanism” of claim 6;
the “block” of claim 7; 
the “spring” of claim 7;
the “stop bolt” of claim 7;
claim 9;
the “protective curtain” of claim 9; and
the “window” of claim 9.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
the specification refers to reference character 8.3 (shown only in Figure 4) as two different things, noting that the specification refers to element 8.3 as both a “mobile flange” (on page 10), and as a “removable phalanx”, and it is unclear which, if either, of these is correct;

the specification refers to reference character 14.2 (shown only in Figure 3) as a “disabled cone support locking castle” (page 10, page 12), as “removable castles” on page 13, and as a “position” disabling the cone support 8 of the tool (page 13), and it is unclear which, if any of these, is correct.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a mechanism for locking the rotation of the cone at the time of the coupling to the tree” as set forth in claim 1¸ lines 10-11;
“rotation locking mechanism adapted to lock the rotation of the cone at the time of the coupling to the tree” as set forth in claim 1, lines 15-16; and
“mechanical locking mechanism adapted to fix the position of the cone support” in claim 1, lines 17-18, and in claim 8 (noting that the structural recitation of the adjustment ruler in claim 8 is not sufficient to uninvoke 35 USC 112(f), given that it would not appear that a ruler, per se, would be capable of performing the claimed function of “locking”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“cassette-arm means of coupling” that are “of the automatic tie type” in claim 3 (noting that at the very least, it appears that the limitation “of the automatic tie type” is intended to refer to structure of the means of coupling, though it is unclear whether the recitation “cassette-arm” is intended to do so); and
“arm-cassette…means of coupling…of the automatic tie type” in claim 3 (in the event that “arm-cassette” is intended to go with “means”; it is noted that at the very least, it appears that the limitation “of the automatic tie type” is intended to refer to structure of the means of coupling, though it is unclear whether the recitation “arm-cassette” is intended to do so).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Comment on Claim Language
It is noted that claim 1 does not require both “at least one milling tool” and “at least one cassette”, given the language “and/or” in line 11 thereof, i.e., due to the “or” limitation, only one of the two alternatives is required in order to meet the claim language.  That being said, it is noted that several of the dependent claims refer back to either the milling tool or the cassette.
For example, claim 4 depends from claim 1 and recites “wherein the installation of a deep drilling tool in the cassette is performed through bezels, whose number varies depending on the length of said tool”.  That being said, it is noted that claim 4 is thus merely a shorthand way of writing claim 1 in a form in which the second option/alternative is more specific, i.e., a shorthand way of writing the technical cabinet portion of claim 1 as:
--at least one technical cabinet comprising: 
-- at least one milling tool; said milling tool comprising a cone for coupling to the tree and a mechanism for locking the rotation of the cone at the time of the coupling to the tree; and/or 
-- at least one cassette, said cassette comprising 
-- a drilling tool, comprising a cone for coupling to the tree and the respective cone support; 
-- a rotation locking mechanism adapted to lock the rotation of the cone at the time of the coupling to the tree; 
-- a mechanical locking mechanism adapted to fix the position of the cone support; 
-- arm-cassette type coupling means;
wherein the installation of a deep drilling tool in the cassette is performed through bezels, whose number varies depending on the length of the tool

That being said, it is noted that in the event that the first option (re the milling tool) is met re claim 1, then claim 4 is merely optional, i.e., in the event that a prior art reference is found having the technical cabinet comprising the at least one milling tool comprising the cone and mechanism for locking, then claim 4 is also met because claim 4 only requires one of the first and second options, and such a piece of art meets the first option.  Note that claim 4 does not set forth the “machine according to claim 1, further comprising the at least one cassette, wherein the installation of a deep drilling tool…”
A similar situation/discussion, mutatis mutandis, is applicable regarding any of the dependent claims that provide a more specific alternative regarding the first and second options/alternatives from claim 1 (without specifically reciting that a particular option is required), such that as long as one of the two options of claim 1 is met by the reference, the reference meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “deep” in each of claim 1, line 1; claim 4, line 2; and claim 6, line 2 is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how “deep” is required to constitute “deep”, and it is unclear how shallow is required in order to be excluded by the term.
In claim 1, lines 1-4, the claim recites “[A] milling and deep drilling machine comprising:  a robotic arm comprising:  a mobile structure adapted to perform linear 3-dimensional movements inside the machine”.  However, noting that the robotic arm and mobile structure are claimed as part of the machine, it is unclear how or in what regard the claimed mobile structure is to be considered to be adapted to perform 3-dimensional movements inside itself.
In claim 1, lines 3-4, the claim recites “a mobile structure adapted to perform linear 3-dimensional movements inside the machine”.  However, it is unclear as claimed whether such is intended to require linear movements in three different axis directions or not.
In claim 1, lines 5-6, the claim limitation “coupling means of the cassette-arm type” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the term “coupling” is intended to be a structural element (as in “a coupling”), or whether “coupling” in this instance is intended to be a verb (i.e., as in “for coupling”).  Additionally, it is further 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

In claim 1, lines 5-6, in the limitation “coupling means of the cassette-arm type”, the scope of this limitation is unclear, as it is unclear what structures or configurations are intended to be included by the limitation “of the cassette-arm type”, and what structures or configurations are intended to be excluded by the limitation “of the cassette-arm type”.  
In claim 1, line 7, it is unclear as set forth in the claim whether “a base structure” is intended to be the same as, or different from (and additional to) the base structure previously recited in line 5 of claim 1.   
In claim 1, line 7, it is unclear as set forth in the claim whether the recited “sliding rails” are intended to be the same as, or different from (and additional to) the sliding rails previously recited in line 5 of claim 1.   
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tree” in claim 1 (lines 7, 9, 11, 13, and 16) is (apparently) used by the claim to mean an element that moves along a base structure over sliding rails, and that can have a milling tool coupled thereto, while the accepted meaning (for tree when used as a noun), from the Merriam-Webster’s-Collegiate Dictionary, 10th ed., is: 
Tree \ ˈtrē \ noun 
Definition of tree
1a : a woody perennial plant having a single usually elongate main stem generally with few or no branches on its lower part 
b : a shrub or herb of arborescent form <rose trees> <a banana tree> 

2a(1) : a piece of wood (as a post or pole) usually adapted to a particular use or forming part of a structure or implement 
(2) archaic : the cross on which Jesus was crucified 
b archaic : gallows 

3 : something in the form of or resembling a tree: such as 
a : a diagram or graph that branches usually from a simple stem or vertex without forming loops or polygons <a genealogical tree> <phylogenetic trees> 
b : a much-branched system of channels especially in an animal body <the vascular tree> 

4 : saddletree 

The term (tree) is indefinite because the specification does not clearly redefine the term.
The claim limitation “mechanism for locking the rotation of the cone at the time of the coupling to the tree” in claim 1, lines 10-11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  While it is noted that the specification discloses (see page 13, first full paragraph, as well as Figure 4) a rotation locking mechanism 8.7 that is composed of a block, a spring, and a stop bolt, as best understood from page 13 and Figures 4 and 3, such is only disclosed (and shown) re the cassette 2, and is not disclosed or shown with the milling tool 16, and the specification appears to be devoid of any structure to perform the locking of the rotation of the milling tool cone at the time of the coupling to the “tree”, as set forth in claim 1, lines 10-
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
In claim 1, lines 10-11, it is unclear as set forth in the claim with what “and a mechanism for locking…” is intended to go, i.e., “at least one technical cabinet comprising…”, or “said milling tool comprising…”, and thus, it is unclear as set forth in the claim whether the recited “mechanism for locking” in lines 10-11 of claim 1 is part of the at least one technical cabinet, or whether the recited “mechanism for locking” in lines 10-11 of claim 1 is instead part of the claimed at milling tool.
In claim 1, lines 13-14, the claim recites “a drilling tool, comprising a cone for coupling to the tree and the respective cone support”.  It is unclear as set forth in the claim with what “and the respective cone support is intended to go”, i.e., it is unclear whether the claim intends to recite “a cone for coupling to the tree and” (for coupling to) “the respective cone support”, or whether the claim intends to recite “a drilling tool, comprising a cone for coupling to the tree and” (the drilling tool also comprising) “the respective cone support”, or whether the claim intends something else entirely.
There are several positively recited limitations that lack sufficient antecedent bases in the claims.  Examples of this are:  
“said milling tool” in claim 1, line 9 (noting that “at least one milling tool” was previously recited, such that it is unclear which specific milling tool of the range “at least one” is intended to be referenced re the recitation of “said milling tool”);
“the rotation of the cone” in claim 1, line 10 (noting that no rotation of the cone was previously recited, and it is not inherent that the cone only has one rotation);
claim 1, line 12 (noting that “at least one cassette” was previously recited, such that it is unclear which specific cassette tool of the range “at least one” is intended to be referenced re the recitation of “said cassette”);
“the respective cone support” in claim 1, lines 13-14;
“the cone” in claim 1, line 15, noting that plural cones were previously recited (i.e., the cone of the milling tool, recited in claim 1, line 9, and the cone of the drilling tool, recited in claim 1, line 13); 
“the rotation of the cone” in claim 1, line 15;
“the coupling to the tree” in claim 1, line 16, noting that plural “couplings to the tree” were previously recited;
“the cone support” in claim 1, lines 17-18 (noting that it is unclear as claimed re the recitation of “the respective cone support” in lines 13-14 of claim 1 whether plural cone supports were previously recited or not, and if so, it is unclear which cone support is intended to be referenced via the limitation “the cone support” in claim 1, lines 17-18); 
“the storage” in claim 2, line 2 (noting that no “storage” was previously recited);
“the technical cabinet” in claim 2, lines 2-3 (noting that “at least one technical cabinet” was previously recited, such that it is unclear which specific technical cabinet of the range “at least one” is intended to be referenced re the recitation of “said technical cabinet”);
“the arm cassette” in claim 3 (in the event that such is not intended to go with “means of coupling”);
“the installation” in claim 4;
claim 4 (previously “at least one…”);
“said tool” in claim 4 (plural tools previously recited);
“the bezel” in claim 5 (plural bezels previously recited);
“the damper” in claim 5;
“the tool” in claim 5 (plural tools previously recited);
“the cassette” in claim 5 (previously “at least one…”);
“the cone support” in claim 6, line 2; 
“the deep drilling tool” in claim 6, line 2;
“the cone” in claim 6, line 3 (noting that plural cones were previously recited);
“the tool” in claim 6, line 3 (noting that plural tools were previously recited);
“the different dimensions” in claim 8 (no dimensions specifically previously recited; unclear which dimensions, of the infinite number of dimensions a given tool possesses, are intended to be referenced);
“the tool” in claim 8 (plural tools previously recited);
“the technical cabinet” in claim 9 (previously “at least one…”);
“the exterior” in claim 9; and
“the operator” in claim 9. 
This is not meant to be an all-inclusive list of such occurrences.  Applicant is required to review the claims and correct any other such occurrences of limitations lacking sufficient antecedent basis.   
The claim limitation “mechanical locking mechanism adapted to fix the position of the cone support” in claim 1, lines 17-18, and claim 8, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding claim 8 that the mechanical locking mechanism “comprises an adjustment ruler on which moves a castle that is adjustable to different dimensions of the tool” does not appear to be sufficient structure to perform the function of locking, i.e., a ruler, in and of itself, would not appear to be capable of performing the function of “locking”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 1, line 19, the claim limitation “arm-cassette type coupling means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the term 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
In claim 1, lines 19, in the limitation “arm-cassette type coupling means”, the scope of this limitation is unclear, as it is unclear what structures or configurations are intended to be included by the limitation “arm cassette type”, and what structures or configurations are intended to be excluded by the limitation “arm cassette type”.  
The claim limitation “means of processing” in claim 1, penultimate line, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely uses the same verbiage (“means of processing”; see page 2), and does not provide any teaching or description of any particular structure, either explicitly or inherently, to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 1, last two lines, the claim recites “a control unit, comprising means of processing, specially configured to operate the robotic arm and at least one technical locker”.  However, it is unclear as set forth in the claim what is being required to be “specially configured 
In claim 1, last two lines, the claim recites “a control unit, comprising means of processing, specially configured to operate the robotic arm and at least one technical locker”.  However, it is unclear as set forth in the claim whether “and at least one technical locker” is intended to go with “configured to operate”, or whether such is instead intended to go with “milling and deep drilling machine comprising”.
In claim 2, the claim recites “wherein the storage and at least one milling tool and at least one cassette in the technical cabinet is achieved through automatic ties”.  Firstly, it appears that this claim may be missing some verbiage, as it is unclear how or in what regard an object, e.g., “at least one cassette” is to be considered to be “achieved”.  Additionally, it is unclear as claimed whether “in the technical cabinet” is intended to go only with “at least one cassette”, or whether “in the technical cabinet” is also intended to go with “at least one milling tool”,  It is also unclear as set forth in the claim whether “at least one milling tool” and “at least one cassette” are intended to be the same as or different from the “at least one milling tool” and the “at least one cassette” that were previously recited in claim 1.  
In claim 3, the claim recites “wherein the arm-cassette or cassette-arm means of coupling are of the automatic tie type”.  It is unclear as claimed whether “means” is intended to only go with “cassette-arm”, or whether “means” is also intended to go with “arm-cassette”.  
In claim 3, in the limitation “of the automatic tie type”, the scope of this limitation is unclear, as it is unclear what structures or configurations are intended to be included by the limitation “of the automatic tie type”, and what structures or configurations are intended to be 
In claim 4¸ the claim recites “wherein the installation of a deep drilling tool in the cassette is performed through bezels, whose number varies depending on the length of said tool”.  Firstly, it is unclear as set forth in the claim whether “a deep drilling tool” is intended to the same as, or additional to, the “drilling tool” previously recited in claim 1, line 13.  Furthermore, regarding the limitation “whose number varies depending on the length of said tool”, it is unclear what is required in order to meet the claim, i.e., it is unclear whether such requires the so-called “bezels” to be removable, and it is unclear what structure (and how many bezels) is intended to be required.  It is also unclear whether the limitation “whose number varies depending on the length of said tool” is merely a design step, and as such, in a claim drawn to the machine itself (rather than to a method of designing the machine), merely a broad intended use or functional type limitation.  It is also unclear how or in what regard a “bezel” is to be considered to perform the claimed function of “installation” of a tool.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bezel” in claims 4 and 5 is (apparently) used by the claim to mean “some structure capable of performing the function of installing a deep drilling tool in a cassette,” (re claim 4), or “a locking plate, two elastic tabs, adapted to attach the damper that secures the tool to the cassette” (re claim 5) while the accepted meaning is (from the Merriam-Webster’s Collegiate Dictionary, 10th ed.):
bezel
 noun
be·​zel | \ ˈbē-zəl  , ˈbe-  \
Definition of bezel
1: a rim that holds a transparent covering (as on a watch, clock, or headlight) or that is rotatable and has special markings (as on a watch)
2: the oblique side or face of a cut gem; specifically : the upper faceted portion of a brilliant projecting from the setting— see BRILLIANT ILLUSTRATION
3: a usually metal rim of a piece of jewelry in which an ornament (such as a gem) is set

The term is indefinite because the specification does not clearly redefine the term.
In claim 5, the claim recites “wherein the bezel comprises a locking plate, two elastic tabs, adapted to attach the damper that secures the tool to the cassette”.  Firstly, it is unclear as set forth in the claim what is being set forth as being “adapted to attach the damper”, i.e., two elastic tabs; a locking plate and two elastic tabs; the bezel; etc.  Additionally, it is unclear as set forth in the claim with that “to the cassette” is intended to go, i.e., “secures the tool”, vs. “attach the damper”.  
In claim 6, the claim recites “wherein the cone support of the deep drilling tool comprises a bearing to support the cone of the tool, a detachable flange, a locking pin and a displacement mechanism, for positioning along the base structure of the robotic arm”.  Firstly, it is unclear as claimed with what “a detachable flange, a locking pin and a displacement mechanism” are intended to go, i.e., “a bearing to support…”, or “the cone support of the deep drilling tool what along the base structure of the robotic arm?  
As a side note, it is noted that currently, the term “displacement mechanism” in claim 6 is not being treated as invoking 35 USC 112(f), given that it is unclear as claimed whether “for positioning along the base structure of the robotic arm” is intended to be recited as a function performed by the displacement mechanism, and even if it is, the function is not clearly recited, as no particular structure for being positioned is recited, i.e., for positioning what?  Furthermore, the term “displacement”, absent further verbiage (such as “for causing displacement”), is not a function.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “castle” in claim 8 is (apparently) used by the claim to mean “something that moves on an adjustment ruler,” while the accepted meaning (per the Merriam-Webster’s Collegiate Dictionary, 10th ed., is:
castle
 noun

cas·​tle | \ ˈka-səl  \
Definition of castle
1a: a large fortified building or set of buildings
b: a massive or imposing house
2: a retreat safe against intrusion or invasion
3: ROOK ENTRY 3

The term is indefinite because the specification does not clearly redefine the term.
In claim 9, the claim recites “wherein the technical cabinet comprises a protective curtain and a window that gives access to the exterior for manual intervention by the operator”.  Firstly, it is unclear as set forth in the claim with respect to what the recited “exterior” is exterior, i.e., “exterior” to or of what?  Additionally, it is unclear as claimed whether the limitation “that gives access to the exterior for manual intervention by the operator” is intended to only go with “a window”, or whether “that gives access to the exterior for manual intervention by the operator” is also intended to go with “protective curtain”.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
In claim 1, lines 1-4, the claim recites “[A] milling and deep drilling machine comprising:  a robotic arm comprising:  a mobile structure adapted to perform linear 3-dimensional movements inside the machine”.  However, the specification does not appear to disclose such in a manner so as to demonstrate possession thereof.  For example, it is unclear as disclosed what is to constitute the claimed mobile structure that is “adapted to perform linear 3-dimensional movements inside the machine”.  In the abstract as originally filed, the second paragraph stated that “[T]he robotic arm (1) consists of a mobile structure, comprising a base structure (1.1) along which a driving unit is moved (15), over sliding rails (1.2)”.  Page 2 of the specification as filed recites language like that found in claim 1, i.e., “[T]his application describes a milling and deep drilling machine comprising:  --A robotic arm comprising:  -- a mobile structure adapted to perform linear 3-dimensional movements inside the machine”.  Page 4 of the specification as filed teaches “[T]he robotic arm is formed of a mobile structure that ensures its linear, 3-dimensional movement inside the machine”.  None of these teachings serve to teach, in a manner so as to demonstrate possession thereof, what structure constitutes the claimed “mobile structure”, how or in what regard the mobile structure is “adapted to perform linear 3-dimensional movements inside the machine”, nor in what directions the recited movements are configured to occur.  
Additionally, it is noted that claim 1 additionally (i.e., in addition to the “mobile structure adapted to perform linear 3-dimensional movements inside the machine) recites that the robotic claim 1.  
	In claim 1, the claim recites “coupling means of the cassette-arm type”.  However, it is unclear as disclosed what is meant by “coupling means of the cassette-arm type”, and it does not appear that the specification teaches such in a way so as to demonstrate possession thereof.  A similar situation exists re the limitation “arm-cassette type coupling means” that are of the “at least one cassette” of the “at least one technical cabinet”, as set forth in claim 1.  A similar situation exists re the limitations of claim 3 (“wherein the arm-cassette or cassette-arm means of coupling are of the automatic tie type”).  
	In claim 1, line 7, the claim recites “a tree that moves along a base structure over sliding rails”.  However, in lines 5-6, the claim previously recited “a base structure comprising sliding rails and coupling means of the cassette-arm type”.  As noted in a separate rejection of claim 1 under 35 USC 112(b) hereinabove, it is unclear as claimed whether the “base structure” and “sliding rails” of line 7 of claim 1 are intended to be the same as, or different from, the base structure and sliding rails previously recited in line 5 of claim 1.  That said, it does not appear that the specification as filed teaches that the robotic arm 1 includes plural sets of sliding rails or plural base structures, as opposed to just having sliding rails 1.2 and base structure 1.1.
	Additionally, regarding the limitation in claim 1, lines 9-11, “at least one milling tool; said milling tool comprising a cone for coupling to the tree and a mechanism for locking the rotation of the cone at the time of the coupling to the tree”, as described above (see the above claim 1 under 35 USC 112(b) for further discussion), the disclosure does not provide adequate structure to perform the claimed function of locking the rotation of the milling tool cone at the time of “the” coupling to the “tree”, as recited in claim 1, lines 9-11.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Additionally, regarding the claim limitation “mechanical locking mechanism adapted to fix the position of the cone support” in claim 1, lines 17-18, as described above (see the above rejection of claims 1 (and 8) under 35 USC 112(b) for further discussion), the disclosure does not provide adequate structure to perform the claimed function of locking/fixing the position of the cone support 8.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  The same situation exists re the limitation “wherein the mechanical locking mechanism comprises an adjustment ruler on which moves a castle that is adjustable to the different dimensions of the tool” in claim 8, noting that an adjustment ruler (on which moves a “castle”) does not appear to be sufficient structure to perform the claimed function of locking.  It is also noted that as disclosed, the ruler and castle(s) appear to be additional to the mechanical locking mechanism, rather than being part of the mechanical locking mechanism.  See, for example, page 5, which teaches “the cassette comprises an adjustment ruler on which the mechanical locking mechanism is moved and which contains a castle…”, and page 6, which teaches “due to the interaction of the castle with the mechanical locking mechanism…”
claim 1, penultimate line, as described above (see the above rejection of claim 1 under 35 USC 112(b) for further discussion), the disclosure does not provide adequate structure to perform the claimed function of processing.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
In claim 2, the claim recites “wherein the storage and at least one milling tool and at least one cassette in the technical cabinet is achieved through automatic ties”.  It is noted that this claim has a number of clarity issues with respect to 35 USC 112(b), as discussed in more detail in a separate rejection(s) of the claim under 35 USC 112(b) set forth hereinabove.  That being said, to the extent that the claim intends to indicate that at least one milling tool and at least one cassette are stored in the (at least one) technical cabinet, and furthermore, that the at least one milling tool and the at least one cassette are attached to the at least one technical cabinet via automatic “ties”, then it is noted that the specification as filed does not appear to teach such in a manner so as to demonstrate possession thereof.  
While it is noted that the paragraph spanning pages 2-3 of the specification uses similar verbiage (“[I]n one particular embodiment of the machine, the storage of at least one milling tool and at least one cassette in the technical cabinet occurs by means of automatic ties”), such is not a teaching that explains what is meant by such, or that explains or teaches how such ties operate or are configured or function so as to demonstrate possession thereof.  The last paragraph on page 4 of the specification teaches that “[F]or the configuration of the deep drilling mode, the base structure of the robotic arm comprises coupling means – arm-cassette automatic locking 
All that being said, while it is noted that the fittings 11 of the cassette 2 are taught as being used in some manner with the technical cabinet in order to “store” the cassette 2 in the technical cabinet “3” (again, such technical cabinet is not shown), it is unclear as disclosed how such fittings function or operate.  It is additionally note that no fittings or ties of the technical cabinet are shown or specifically described (noting that despite the fact that fittings 11 are called “technical cabinet-cassette automatic locking fittings” in the specification, the fittings 11 as 
	In claim 4, the claim recites “wherein the installation of a deep drilling tool is performed through bezels, whose number varies depending on the length of said tool”.  Claim 5 depends from claim 4, and further recites “wherein the bezel comprises a locking plate, two elastic tabs, adapted to attach the damper that secures the tool to the cassette”.  These claims have a number of clarity issues, as discussed in detail above in rejections of these claims under 35 USC 112(b).  That being said, it does not appear that the specification describes such in a manner so as to demonstrate possession thereof.  
Firstly, regarding claim 4, it does not appear that the specification teaches how or in what regard the so-called “bezels” 7 perform the claimed function of “installing” a deep drilling tool 18 in/to the cassette 2.  At best, as shown in Figures 1 and 3, the bezels 7 appear to support tool 18 on the cassette 2.  Additionally, it is unclear from the disclosure how or in what manner or regard the bezels 7 are to be considered to vary in number, i.e., in the design stage a designer can 
Furthermore, regarding claim 5, which recites “wherein the bezel comprises a locking plate, two elastic tabs, adapted to attach the damper that secures the tool to the cassette”, it is noted that no such locking plate or elastic tabs are shown in the drawings, and the damper 6 is only shown in Figure 3, and furthermore, the damper 6 is shown in such a manner that it cannot be determined what the structure is.  It is noted that page 3 (first full paragraph) teaches that “[I]n one particular embodiment of the machine, the installation of a deep hole drilling cassette is carried out using bezels, the number of which varies depending on the length of said tool” and “[T]he bezel may comprise a locking plate, two elastic tabs, adapted to attach the damper that secures the tool to the cassette”, i.e., page 3 uses essentially the same verbiage as is found in claims 4 or 5, and does not provide any further explanation as to how such is configured, how such operates, etc.  Page 12 (first full paragraph) of the specification teaches the following:
The number of bezels (7) that a cassette (2) possesses varies depending on the length/diameter ratio of the tool (18). Each bezel (7) consists of a locking plate (7.1) and two elastic tabs (7.2 and 7.3), and its function is to attach the damper that is intended to fix the tool (18) to the cassette (2), and to ensure its stability during the operation. In addition to this, depending on the diameter of the tool (18), the dampers (6) also vary, there being a specific damper for each tool diameter.

However, such likewise does not serve to describe the limitations of claims 4-5 in a manner so as to demonstrate possession thereof.  For example, such does not serve to describe how or in what regard the “bezels” 7 shown in Figure 3 are to be considered to perform the function of installing a deep drilling tool 18 in/to the cassette 2.  Such does not serve to describe how or in what regard (or when, i.e., during the design phase vs. in use) the number of bezels is to be considered to 
	Claim 6 sets forth “wherein the cone support of the deep drilling tool comprises a bearing to support the cone of the tool”.  However, firstly, it does not appear that the specification teaches, in a manner so as to demonstrate possession thereof, that the cone support 8 (Figures 4, 3) is a part of the deep drilling tool 18, as opposed to the cone support 8 being a support that is for (supporting) the (cone 8.1 of the) deep drilling tool 18.  Additionally, as discussed above in a separate rejection of claim 6 under 35 USC 112(b), claim 6 has a number of clarity issues.  That said, claim 6 recites wherein the cone support of the deep drilling tool comprises a bearing to support the cone of the tool, a detachable flange, a locking pin and a displacement mechanism, for positioning along the base structure of the robotic arm”.  In the event that the claim intends to recite that bearing 8.2 supports the detachable flange (presumably 8.3), the locking pin (presumably 8.4), and the displacement mechanism (unclear what the displacement mechanism is intended to be), then the specification does not appear to teach such in a manner so as to demonstrate possession thereof.  Alternatively, in the event that the claim intends to recite that the cone support 9 comprises the bearing 8.2, the detachable flange (presumably 8.3), the locking pin (presumably 8.4), and the displacement mechanism (unclear what the displacement mechanism is intended to be), the it is noted that the specification does not appear to teach that the cone support 8 comprises the bearing 8.2 and the tool locking pin 8.1, as these two elements are shown in Figure 4 as being mounted to or part of the cone 8.1.  Furthermore, it does not appear that the specification as filed teaches any sort of “displacement mechanism” in the context of any of the possible interpretations of claim 6.  The specification 
	Regarding claim 8, the claim recites “wherein the mechanical locking mechanism comprises an adjustment ruler on which moves a castle that is adjustable to the different dimensions of the tool”.  It is noted that the adjustment ruler is disclosed as element 9, which is shown in Figure 3, and that the so-called “castles” are disclosed as elements 14.1 (re an “enabled cone support locking castle”) and 14.2 (re a “disabled cone support locking castle”) and are labeled in Figure 3.  It cannot be determined from Figure 3 what the so-called castles 14.1 and 14.2 actually are.  Furthermore, it is unclear what is meant by an “enabled cone support locking castle” (14.1) and a “disabled cone support locking castle” (14.2), in that it is unclear what the so-called castles do, or how they function, or how they are structured, or how or what regard a given castle is considered to be a castle that is an “enabled cone support locking” castle, or is to be considered a castle that is a “disabled cone support locking” castle.  The teaching on page 13 that the castles 14.1 and 14.2 are “removable”, and the teaching on page 13 that “[T]he cone support locking castle, can assume two positions enabling (14.1) and disabling (14.2) the cone support (8) of the tool in the desired position” does not clarify these issues.  Note, for example that saying that one castle (not identified) can assume two positions, and then using the reference characters 14.1 and 14.2 (that were previously identified as “castles”) to described “positions” is unclear, and then furthermore, it is unclear how or in what regard a position, per se, can enable or disable anything, and it is further unclear how or in what regard a position, per se, can enable or disable a support 8, per se.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0057139 to Canuto (hereinafter, “Canuto”) in view of U.S. Patent Application Publication No. 2012/0134762 to Wang et al. (hereinafter, “Wang”) and U.S. Pat. No. 3,191,260 to Jorgensen.
Canuto teaches a milling and deep drilling machine (see paragraphs 0011 and 0027) having a head 18 (see Figure 1, Figure 2, Figures 8-9, and paragraphs 0031-0035, for example).  The head 18 includes a pair parallel first wings 19a, 19b, between which a bracket 20 is provided, and is adapted to support one slider 8 (at a time).  See Figures 1-2, 8-9, and 10-11, as well as at least paragraphs 0029, 0031-0034, for example).  The sliders 8 each include a respective body 9, each body 9 having a pair of tracks 10a, 10b. See Figures 10-11 and paragraph 0029.  Guides 11 are movably supported on the tracks 10a, 10b.  An end one of the guides 11 has a drill bit supporting cone 12.  See Figures 10-11 and paragraphs 0029-0030.  Additionally, head plate 15 has an assembly 16 for supporting the drill bit 2.  See Figures 10-11 and paragraphs 0029-0030.  At the body 9 and at assembly 16, there are engagement/disengagement means 17 (to use the verbiage of Canuto) for selectively attaching the slider 8 to the head 18 of the milling machine (via locking spindles 22 of the second wings 21a, 21b of the bracket 20 of the head 18, which interact with the engagement/disengagement means 17; see paragraphs 0031, 0033-0035, Figure 2, and Figures 10-11, for example).  Additionally, the bracket 20 further comprises a 
Canuto additionally teaches an automated tool changing arrangement that includes a tool magazine 4 for storing plural drill bit supporting sliders 8 (paragraph 0028, Figures 1-2, for example).  The magazine 4 includes a support 27 for movable arm 28 (Figures 2-7, paragraph 0037-0040, for example), which support 27 and arm 28 can move longitudinally and vertically (Figures 2-7, paragraphs 0037-0040, for example) such that sliders 8 can be exchanged between the storage magazine 4 and the head 18.  The operation can be carried out automatically and without the attendance of an operator (paragraphs 0048-0049, for example).  
	Relating such to the present claim language, it is noted that Canuto teaches a milling and deep drilling machine (paragraphs 0011 and 0027) comprising a base structure (including head 18 in combination with the beam labeled in the annotated reproduction of Figure 1 below as “B”) that has “coupling means of the cassette-arm type” 22 (Figure 2, paragraph 0035, above discussion), as such is best understood in view of the above rejections under 35 USC 112.  “Tree” 25 “moves along” the portion 18 of base structure 18+B “over”/above sliding rails 10a, 10b (Figures 8-9, paragraph 0036, for example).  
	Canuto also teaches a “technical cabinet” 4 (which includes 27 as disclosed in paragraph 0037) that includes a cassette 8 (Figures 10-11, for example), the cassette 8 including a drilling tool 2 comprising a cone 12 for coupling to the “tree” 25.  Additionally, the cassette 8 includes a cone support (see the particular element 11 on which 12 is supported, which is the rightmost 11 re Figures 10-11, for example).  It is noted that the cone 12 is drivingly connected to the spindle 26 in order for 26 to turn the drill bit 2 to machine a workpiece.  That being said, absent some 
	Furthermore, noting that Canuto teaches that the machine operates automatically under 24-hour use, even under conditions when not attended by an operator (paragraphs 0012, 0048-0049, for example), and thus, as broadly claimed, Canuto’s device includes a control unit of some sort (i.e., or else no automatic operation of the device in the manner described in paragraphs 0012 and 0048-0049 could occur) for both the machine as a whole as well as the “technical locker” 4 (which includes 27, as discussed previously).
	However, while Canuto’s milling and deep drilling device is depicted in Figure 1 as being of the gantry type, and appears to include vertical guide rails (labeled below in the annotated reproduction of Figure 1 as R1) for guiding vertical movement of the gantry cross beam (labeled below as B), and appears to include horizontal guide rails (labeled below as R2) for guiding horizontal movement of the head 18 on the cross beam B, it is noted that Canuto does not explicitly teach the details of the gantry structure and of the movement capabilities of the head 18, and does not explicitly teach that the elements R1, R2 below are guide rails.  Thus, Canuto does not explicitly teach that the base structure/mobile structure 18+B is adapted to perform linear “3-dimensional” movements inside the machine, nor that the base structure 18+B comprises sliding rails.


[AltContent: textbox (B)][AltContent: connector][AltContent: textbox (R2)][AltContent: connector][AltContent: connector][AltContent: textbox (R1)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    444
    653
    media_image1.png
    Greyscale


That said, attention is directed to Wang, which teaches a gantry style machine tool (see Figure 1, for example), which includes a machine frame of similar configuration to that of Canuto (compare Figure 1 of Canuto to Figure 1 of Wang, for example), and in particular, which includes a column 2 having a vertically movable (in the Z-direction labeled in Figure 1 of Wang) cross beam 3 that is vertically movable (via two Z-axis driving devices 30, one at each end of beam 3) along Z-axis rails 300.  See Figures 1, 3, and paragraphs 0027-0030, for example.  A saddle 4 is movably mounted on the crossbeam 3 for movement in the horizontal X-direction (labeled in Figure 1 of Wang), i.e., in the longitudinal direction of the crossbeam 3, via two X-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the generic gantry style machining device taught by Canuto with the particular linear guides (like 300, 400) taught by Wang, on the corresponding portions of Canuto’s gantry (i.e., to have provided vertical guide rails 300 of Wang on the vertical gantry members of Canuto on which R1 above are located; to have provided the horizontal guide rail arrangement 400 taught by Wang on the horizontal crossbeam B taught by Canuto), along with the corresponding drive and control arrangements as taught by Wang, for the purpose of providing an arrangement that has increased accuracy, increased sensitivity of pressure response, increased weight-bearing capacity, and increased balance control, as taught by Wang (see paragraphs 0001, 0007, and 0043-0044, for example, of Wang).  
	Additionally, it is noted that Canuto does not teach a “rotation locking mechanism adapted to lock the rotation of the cone at the time of the coupling to the tree”, as set forth in claim 1.  
	However, attention is directed to Jorgensen, which teaches tool chuck 45 (that supports a tool bit 52; see Figure 1) for a drilling, boring, reaming, and/or milling tool; see Figure 5 and col. 2, lines 40-50, for example, as well as col. 1, lines 48-52, for example.  The tool chuck 45 has a tapered shank or “cone” 43 that is to be received into a corresponding socket 44 of the tool 


[AltContent: textbox (Q)][AltContent: connector]
    PNG
    media_image2.png
    280
    191
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the flange element of 11 that is adjacent to the cone 12 taught by Canuto with the recesses Q taught by Jorgensen, and to have provided the tool spindle 26 taught by Canuto with the yieldably mounted pins 42 taught by Jorgensen, for the purpose of facilitating the rotational alignment of the tool with the tool spindle, thus increasing the control accuracy of the machining operation as the starting location 
Further regarding claim 1, while it is noted that the foregoing discussion related to the second alternative of claim 1 (i.e., re the “at least one cassette”), and it is noted that it is only necessary to meet one of the alternatives in order to meet the claim, particularly regarding the first alternative (re the “at least one milling tool”), it is noted that no particular structure of the recited milling tool is claimed, and that the drilling operation performed by bit 2 of Canuto is, as broadly claimed, a milling operation in that it “mills” into a workpiece, such that, as broadly claimed, the drill bit 2 can be considered a “milling tool”, as broadly claimed.  The aforedescribed combination of Canuto, Wang, and Jorgensen thus likewise applies regarding the first claimed alternative.
	Regarding claim 2, as such is best understood in view of the above rejections based on 35 USC 112, it is noted that no particular structure is claimed regarding the recited milling tool.  That said, considering one of the tools 2 (and cassettes 8) in the magazine 4 of Canuto to constitute a “milling tool”, as broadly claimed, and another of the cassettes 8 to constitute the claimed cassette, it is noted that the “storage” of the tools in the magazine 4 is “achieved” via the automatic “ties” 30, for example.  See Figure 2 and paragraph 0039, of Canuto as well as claim 14 of the reference, and/or via/”through” (at least ultimately, during the tool changing process) “automatic ties” 22, 17, described above.
Regarding claim 3, as discussed above, at the body 9 and at assembly 16 of Canuto, there are engagement/disengagement means 17 (to use the verbiage of Canuto) for selectively attaching the slider 8 to the head 18 of the milling machine (via locking spindles 22 of the second wings 21a, 21b of the bracket 20 of the head 18, which interact with the 
Regarding claim 4 (as such is best understood in view of the above rejections based on 35 USC 112), the “installation” of the deep drilling tool 2 in the cassette 8 is “performed” through “bezels” 11 (insofar as the “bezel” elements 7 of the present invention perform that function), whose number is capable of being varied depending on the length of the tool 2, at least at the design stage, by a designer selecting the appropriate number of “bezels” to be provided based on a length of the tool bit 2.  
Regarding claim 5, it is noted that claim 5 merely sets forth a more specific version of the second (re the cassette) of the two options presented in claim 1.  As noted earlier in this Office Action, claim 5 is thus merely a shorthand way of writing “option 1 broad” (re the milling tool) or “option 2 specific” (re the cassette), and as long as one of the two options are met, the claim is met.  As noted previously, given the broad manner in which the milling tool is recited in claim 1, one of the tools 2, for example, can be considered the claimed “milling tool”.  That being said, the first option of claim 1 is met.  Thus, it is not necessary to meet the more specific option 2 that is recited in claim 5 in order to meet claim 5, i.e., claim 5 is already met by virtue of option 1 of claim 1 having been met.  The same situation exists re claims 6, 7, and 8, which all merely set forth a more specific option 2 of claim 1, still in the alternative to option 1 of claim 1.  
Claim 9, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0057139 to Canuto (hereinafter, “Canuto”) in view of U.S. Patent Application Publication claim 1 above.
Canuto in view of Wang and Jorgensen teaches all aspects of the presently-claimed invention as were described in the above rejection(s) based thereon.  However, while Canuto does teach a technical cabinet 4, as discussed above, Canuto in view of Wang and Jorgensen does not teach any sort of protective curtain and window of the technical cabinet (to given access for manual operator intervention).  
However, Examiner takes Official Notice that the use of protective coverings that include protective curtains for enabling the selective opening and closing of an operator access window to a tool magazine is well-known and widely used for the (well-known) purpose of protecting the stored tools from dust, dirt, and debris, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the technical cabinet/tool magazine taught by Canuto (re the combination of Canuto, Wang, and Jorgensen) with a protective curtain that enables the selective opening and closing of an operator access window, as is well-known, for the purpose of achieving the well-known benefit of protecting the stored tools from dust, dirt, and debris, for example.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Attention is particularly directed to DE 102005043399, particularly Figures 12-13 re the milling tool 27.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        
eec
February 9, 2022